Citation Nr: 1540986	
Decision Date: 09/24/15    Archive Date: 10/02/15

DOCKET NO.  10-18 365A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Whether the character of the appellant's discharge from service is a bar to the receipt of Department of Veterans' Affairs (VA) compensation benefits. 


ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel


INTRODUCTION

The appellant had service from March 8, 1977 through February 1, 1980. He was discharged as a result of conviction of a felony.  An administrative decision in July 1980 indicates that VA has considered this discharge to have been issued under dishonorable conditions.

The matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 decision of the VA Regional Office (RO) in Atlanta, Georgia. 

The Board notes that the appellant was previously represented by David L. Huffman who is no longer accredited by VA to be a Veteran's representative.  The appellant was informed of this in a letter dated in July 2015 and instructed that if he desired to have a new representative, he was to submit an appropriate VA Form 21-22 or Form 21-22a.  The appellant has not responded to the July 2015 letter and has been determined to be pursuing his appeal pro se.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A review of the record demonstrates that the appellant requested a Travel Board hearing at a local VA office in his May 2010 Substantive Appeal (VA Form 9).  In September 2014, the appellant was notified that a hearing would be scheduled in October 2014 at the RO in Winston-Salem, North Carolina.  Prior to the date of the hearing, the appellant's mother contacted the RO and stated that the appellant was in jail in Mecklenburg County, NC and that he planned to attend the hearing but was totally dependent upon the Mecklenburg County Authorities to transport him to the hearing.  The appellant did not appear at the Travel Board hearing scheduled on October 30, 2014.  

In November 2014, the appellant was sent a letter stating that based upon his request he would afforded a "Travel Board" hearing.  A review of the claims file shows that, since that time the appellant has not submitted either a request for a different type of Board hearing or a withdrawal of his hearing request, as provided in the letter.  It does not appear that any action was taken to schedule the appellant for this requested hearing to date.  The duty to assist incarcerated veterans requires VA to tailor its assistance to meet the peculiar circumstances of confinement; as such individuals are entitled to the same care and consideration given to their fellow non-incarcerated veterans.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).
Inasmuch the RO schedules this type of hearing; this case must be returned to the RO to arrange for such a hearing.

Accordingly, the case is REMANDED for the following action:

The AOJ should take appropriate steps in order to schedule the appellant for a hearing in accordance with his request.  If the appellant remains incarcerated, confer with appropriate authorities to determine whether the appellant may be escorted to an appropriate VA facility for the requested hearing.  All such attempts should be documented in the claims file.  

The appellant should be notified in writing of the date, time, and location of the hearing.  After the hearing is conducted, or if the appellant withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

